Citation Nr: 9916199	
Decision Date: 06/14/99    Archive Date: 06/21/99

DOCKET NO.  94-07 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia




THE ISSUES

1.  Entitlement to service connection for the claimed 
residuals of exposure to a vesicant agent to include 
bronchitis, laryngitis, pneumonia, allergies, cataracts and 
general colds.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disorder.  

4.  Entitlement to a compensable evaluation for the service-
connected residuals of a left varicocelectomy.  






REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M. L. Wright, Associate Counsel



INTRODUCTION

The veteran had active service from October 1944 to August 
1946.  

This appeal arises from a July 1992 rating decision of the RO 
that determined that the veteran had not submitted the 
requisite new and material evidence needed to reopen a claim 
of service connection for a back disability.  

This appeal also arises from the RO's March 1994 rating 
decision that denied the claim for increase for the service-
connected residuals of the veteran's service-connected left 
varicocelectomy.  By rating decision of July 1995, the RO 
denied the claim of service connection for residuals of 
exposure to vesicant agents.  

The Board of Veterans' Appeals (Board) issued a Remand in May 
1996 in order to develop pertinent medical evidence.  While 
on Remand, the RO denied the veteran's claim of service 
connection for bilateral hearing loss in a decision of 
December 1996.  

At his hearing on appeal in July 1997, the veteran testified 
that he had suffered with "ringing" in his ears ever since 
his wartime service.  This issue is not properly before the 
Board at the present time, and this matter is referred to the 
RO for the appropriate action.  

(The claims of entitlement to an increased evaluation for the 
service-connected residuals of a left varicocelectomy and 
service connection for residuals of exposure to a vesicant 
agent are discussed in the Remand section of this document.)  



FINDINGS OF FACT

1.  No competent evidence has been submitted to show that he 
has current bilateral hearing disability due to disease or 
injury which was incurred in or aggravated by service.  

2.  The RO issued a final decision denying the veteran's 
claim of service connection for a back disability in October 
1946.  The veteran was notified of this decision in a letter 
dated in that same month.  

3.  The additional evidence submitted regarding a back 
disability since October 1946 is both new and probative and 
should considered to fairly decide the merits of the claim.  






CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for bilateral hearing loss.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 1991 & Supp. 1999).  

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for a back disorder.  
38 U.S.C.A. §§ 1110, 5107, 5108, 7104 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.156(a) (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background.

Upon his entrance into active service in October 1944, the 
veteran was given a comprehensive physical examination.  
There were no defects found with his ears or musculoskeletal 
system.  His hearing was noted to be "15/15" in both ears.  
A separation examination was given to the veteran in August 
1946.  It was reported that the veteran had sustained a back 
injury in May 1946 while serving in Austria.  On examination, 
no abnormalities were detected in the veteran's 
musculoskeletal system or with his ears.  His hearing was 
found to be "15/15" in both ears.  
The veteran's separation records indicate that he spent two 
months as an ammunition bearer, four months as a mortar 
gunner, and seven months as a light truck driver.  

In a rating decision of October 1946, the RO denied service 
connection for a back disability.  It was determined that 
such a disability had not been found on the veteran's 
separation examination.  The veteran was notified of this 
decision in a letter issued that same month.  Subsequent to 
this rating decision, additional service medical records were 
received at the RO.  These records do not contain any 
treatment or diagnosis for either a back disorder or hearing 
loss.  

The veteran attempted to reopen his claim of service 
connection for a back injury in April 1992.  He claimed that, 
during his active service, he had been involved in a jeep 
wreck in Czechoslovakia during 1945 that had injured his 
back.  

By rating decision of July 1992, the RO determined that the 
veteran had failed to submit the requisite new and material 
evidence needed to reopen a claim for service connection for 
a back disability.  

VA outpatient records dated in January 1993 were incorporated 
into the claims file in February 1993.  His complaints 
included left lower extremity pain, but no diagnosis of a 
back disorder was given.  

In his substantive appeal of March 1993, the veteran claimed 
that he had been involved in a jeep accident sometime in 
April or May 1945 during a chase of a German vehicle.  He 
asserted that his jeep hit a telephone pole and he was thrown 
from the vehicle and landed on his back.  The veteran alleged 
that this injury had resulted in his current back disability.  
After leaving the military service, the veteran claimed that 
a private physician had found a ruptured disc in his spine 
that could not be corrected by surgery.  He was told he would 
have to learn to live with this problem.  The veteran claimed 
that this back disorder had resulted in drooped shoulders 
because he had to carry his shoulders forward in order to 
relieve his back symptoms.  He also noted that his back 
currently had a knot in it at the location where he was 
injured in the military.  The veteran alleged that he had 
been told by physicians that he would develop arthritis in 
his back and expressed his certainty that this had occurred.  

At his hearing at the RO in May 1993, the veteran testified 
about his jeep accident during his military service.  He 
claimed that he had been thrown from a jeep and landed on his 
back.  The veteran alleged that he was initially treated by a 
medic and later was hospitalized.  It was asserted by the 
veteran that no radiological studies were taken of his back 
while in the military.  He claimed that he had complained of 
back pain from the time of his accident to his separation 
from active service.  It was reported by the veteran that his 
military physicians would give him pain medication for these 
complaints.  He claimed that a private x-ray study of his 
back taken in 1946 had revealed a ruptured disc.  The veteran 
alleged that he currently experienced thoracic back pain that 
radiated from his mid-back to his neck.  He asserted that a 
knot had developed in the middle of his back that his private 
physicians had yet to diagnosis.  The veteran testified that 
his work history since leaving the military had included 
painting for a railroad company and, later, working for a 
petroleum company.  He claimed that these jobs had not been 
too strenuous.  The veteran noted that his first occupational 
physical examination had been conducted in 1950 when he 
started work for a petroleum company.  It was the veteran's 
testimony that his back pain had bothered him ever since his 
jeep accident in the military, but had increased in severity 
over the years.  He had self-treated this pain with over-the-
counter medication.  The veteran claimed that when he woke up 
in the morning his neck and left side would be stiff and 
painful.  He noted that at night he would jerk while 
sleeping, but did not know if this was related to his back 
problems.  The veteran claimed that radiological studies of 
this spine had revealed arthritis and one physician had told 
him that there was a possible site of an old injury.  

In June 1993, the RO sent multiple requests to the health 
care providers that the veteran claimed had treated his back 
disorder.  A letter was also sent to the veteran informing 
him that the RO had made these requests.  He was warned that 
it was ultimately his responsibility to provide the VA with 
this information and that if this information was not 
submitted to the VA it could have an adverse affect on his 
claims.  

Private outpatient records dated from May 1988 to February 
1993 were received in June 1993.  In January 1989, the 
veteran complained of right lower back and hip pain.  He 
noted that this pain was occasional and intermittent in 
nature.  The veteran denied any radiation of pain into his 
legs or any weakness or numbness.  No diagnosis was given.  
The veteran complained of left hip pain that radiated down 
his leg in an outpatient record of February 1990.  He denied 
any weakness or numbness.  An x-ray studies of his lumbar 
spine taken in mid-February 1990 revealed moderate 
degenerative changes in the lumbar spine that had shown no 
progress since a radiological study taken in 1987.  The 
assessment was that of low back pain, probably arthritic in 
nature.  

In September 1990, the veteran complained of left upper back 
and neck pain that had started within the last few weeks.  
The assessment was that of a strain of the left trapezoid 
muscle.  The veteran complained of left neck pain accompanied 
by popping in his neck.  He denied any radiating pain, 
numbness, weakness, or injury to his neck.  A radiological 
study of his cervical spine revealed degenerative disc and 
joint changes in the lower cervical spine.  The assessment 
was that of left posterior cervical spine pain, possibly due 
to arthritis.  In May 1991, it was noted that the veteran was 
taking pain medication for his back complaints that had shown 
a marked improvement.  The veteran was assessed to have 
degenerative arthritis.  He complained of some left posterior 
neck pain in November 1991.  It was noted that this pain was 
now very mild and the veteran no longer took pain medication.  
The assessment was that of arthritis of the cervical spine 
and secondary muscle spasm.  In February 1993, the veteran 
again complained of intermittent left posterior neck pain.  
An assessment was given for muscular pain of the posterior 
neck.  

Additional private medical records dated from January 1986 to 
June 1991 were received in June 1993.  These records 
primarily noted treatment of the veteran's genitourinary 
complaints.  A discharge summary for a period of private 
hospitalization in August 1987 reported the veteran's 
complaints of low back pain that had been treated with 
prescription medication.  On physical examination, no 
abnormalities were noted with his ears.  A lumbosacral spine 
x-ray studies revealed degenerative arthritis.  The diagnoses 
included that of chronic low back pain.  A discharge summary 
of December 1988 and January 1989 noted no complaints or 
diagnosis for a back disorder.  Physical examinations during 
both hospitalizations found no abnormalities with the 
veteran's ears.  

A set of private medical records dated from November 1947 to 
July 1958 were received by the RO in July 1993.  In September 
1953, the veteran complained of "off and on" pain in the 
mid-portion of his chest for the past year.  He noted that he 
had been involved in a jeep accident in 1945 and did not know 
if he had injured his chest at that time.  A dorsal spine x-
ray studies of September 1953 revealed a slight scoliosis of 
the spine with a convexity to the right.  There was no 
evidence of narrowed disc spaces, fracture, dislocation or 
other bony disease.  In an outpatient record of July 1958, 
the veteran again complained of chest pain.  No diagnosis was 
noted.

Private medical records dated in February 1973 were received 
in July 1993.  These records dealt with the repair of the 
veteran's inguinal hernia.  

The veteran's employee medical records dated from November 
1950 to April 1985 were received in August 1993.  An employee 
physical examination was given to the veteran in November 
1950.  The only medical history reported by the veteran was 
an operation for a varicocele performed in October 1945.  He 
claimed that the results of this procedure had been good.  
The examination form noted that the ability to hear a 
whispered word at 20 feet was evidence of normal hearing.  
This test revealed that the veteran could hear a whispered 
word in both ears at 20 feet.  Both ear drums were noted to 
be normal.  No physical abnormalities were found in the 
veteran.  

In a medical history reported on an employee physical 
examination of July 1956, the veteran claimed that he had no 
medical history of injuries.  He reported that he did not 
have any problems with his ears, backaches, or arthritis.  On 
examination, his hearing was noted to be "20/20" and his 
ears, spine, back, and neurological system were found to be 
normal.  On a physical examination conducted in December 
1956, his hearing was again tested as "20/20."  His ear 
drums, contour of his spine, range of motion in the back, and 
neurological system were all reported to be normal.  

The veteran gave a medical history in October 1966 prior to 
his employee physical examination.  He reported a problem 
with a disc in his back that had occurred in 1957.  On 
examination, his hearing, ears, spine, musculoskeletal 
system, and neurological system were normal.  Another 
employee physical examination was provided in May 1966 that 
determined his hearing, ears, spine, back, and neurological 
system were normal.  

A medical history was taken from the veteran in May 1971.  He 
claimed that he did not have hearing problems, backaches, 
pain in his joints, numbness, or tingling.  An employee 
physical examination was provided to the veteran in July 
1974.  His hearing was "20/20" and his ears, spine, back, 
and neurological system were normal.  Another physical 
examination was given in October 1974.  The veteran noted 
that he had no ear disease, deafness, back condition, 
ruptured disc, muscle strain, arthritis, or muscular 
disorder.  The examiner found that the veteran's hearing was 
normal with no evidence of ear disease or injury.  The 
veteran's spine, back, and neurological system were also 
normal.  

Approximately one week after the October 1974 physical 
examination, the veteran filed a disability report with his 
employer.  It was noted that, while the veteran had attempted 
to get out of a truck, he had slipped and struck the end of 
his spine on the step of the truck cab.  The diagnosis was 
that of tender sacrum and coccyx.  The estimated period of 
disability was reported to be six to eight weeks.  The 
veteran's employee records contain a November 1975 letter 
from the same private physician that had completed the 
veteran's disability report.  It was reported that the 
veteran continued to complain of lumbosacral soreness and 
weakness.  An examination revealed good range of motion in 
the back and no neurological deficits.  The examiner 
recommended that the veteran continue in an exercise program, 
as there was nothing else that could be done for his 
complaints.  

He was afforded another employee physical examination in 
October 1976.  The veteran denied any medical history of 
arthritis, muscular disorder, ear disease, or deafness.  
However, the veteran did note a history of an injury that had 
resulted in a back disorder.  On examination, the veteran's 
hearing was "20/20" and his spine, back, and neurological 
system were normal.  The veteran received an employee 
physical examination in December 1978.  He answered in the 
affirmative for a medical history of arthritis and muscular 
disorder due to a back injury sustained in 1976.  He claimed 
no medical history of ear disease or deafness.  His 
examination revealed hearing that was "20/20" with no 
evidence of disease or injury of the ears.  Examination of 
his spine, back, and neurological system found them to be 
normal.  

An employee physical examination was provided to the veteran 
in December 1980.  He claimed no medical history of ear 
disease, deafness, arthritis, or muscular disorder.  On 
examination, his hearing, spine, back, and neurological 
system were normal.  In a medical history reported in March 
1981, the veteran claimed that he had difficulty with his 
hearing, backaches, pain in his joints, numbness, and 
tingling.  The examiner noted normal hearing, ears, spine, 
back, and neurological system.  By March 1982, the veteran 
again claimed no medical history of any hearing problems.  He 
still noted a history of backaches, pain in his joints, 
numbness, and tingling.  His physical examination revealed 
normal hearing, ears, and neurological system.  The veteran 
was given an oral cholecystogram in March 1982.  This test 
revealed some degenerative changes in the lumbosacral spine, 
mainly in the thoracolumbar junction.  A physical examination 
of December 1982 noted no medical history of ear disease, 
deafness, arthritis, or muscular disease.  However, the 
veteran did claim a history of a back condition, a ruptured 
disc, and a muscle strain.  His physical examination found 
his spine, back, and neurological system to be normal.  
Employee physical examinations conducted in January and 
December 1984 noted similar medical histories and examination 
results to the examination conducted in December 1982.  

The veteran was afforded a retirement physical examination in 
April 1985.  He noted a medical history that included back 
problems.  On examination, his hearing was found to be 
"20/10."  His ears, spine, back, and neurological system 
were normal.  The diagnoses did not include any back disorder 
or hearing loss.  A medical certificate of September 1985 
determined that the veteran's retirement was not warranted 
due to medical grounds.

The veteran's employer provided him with audiometric 
examinations on three different occasions.  His prior 
employment history was noted to include the use of heavy 
weapons during his military service from 1943 to 1945, work 
as a maintenance painter with a railroad from 1946 to 1947, 
and work as a lineman with a power company from 1947 to 1950.  
The veteran's current job description was a motor tank 
salesman.  He claimed that while working he had occasionally 
wore acoustic ear plugs.  Audiometric testing in June 1983 
revealed the following results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
   10
-
10
55
60
40
75
LEFT
-
10
5
-
50
75
75
80
90

Testing in June 1984 revealed hearing acuity of:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
5
    5
-
10
60
55
35
60
LEFT
-
10
5
-
50
80
80
80
80

Audiometric testing in July 1985 revealed the following 
results:

HERTZ
250
500
1000
1500
2000
3000
4000
6000
8000
RIGHT
-
10
   10
-
10
55
65
30
50
LEFT
-
5
5
-
50
80
80
65
70

The veteran was provided with a VA orthopedic examination in 
December 1993.  He again reported that he had received a back 
injury in a jeep accident during his military service.  The 
veteran claimed that he had complained of chest pain in 1949 
that a private physician had diagnosed as a ruptured disc in 
his spine.  This physician reportedly told the veteran that 
there was nothing that could be done about the disc and that 
he would have to live with it.  The veteran asserted that he 
had taken pain medication on an irregular basis over the 
years for his back pain.  Currently, the veteran complained 
of lower neck and shoulder pain.  He noted that his pain used 
to be in his low back but had moved up his spine.  The 
veteran reported that he relieved this pain by staying in 
certain positions and taking whirlpool baths.  Radiological 
studies of his cervical spine found mild spondylosis at the 
C5-C6 and C6-C7 levels.  A thoracic spine x-ray study showed 
minimal anterior spurring of the lower dorsal spine and 
osteopenia.  An x-ray study of the lumbar spine found 
decreased anterior vertebral body height of the T11, T12, and 
L1 vertebra and the examiner opined that these might 
represent old compression fractures from an old trauma.  Mild 
degenerative changes were also found in the lumbar spine.  
The diagnoses included that of subjective history of back 
pain with clinical sign of reduced range of motion and 
radiographic findings.  

A VA outpatient record dated in January 1993 discussed 
treatment of the veteran's left varicocele.  This disorder 
was also discussed in VA operative reports of April and May 
1995.  In May 1996, the Board remanded this claim in order to 
secure additional medical evidence.  The veteran was given a 
hearing on appeal in October 1996.  At this hearing, he 
testified about the circumstances and residuals of his 
claimed exposure to toxic gas.

In a written statement of July 1996, the veteran filed a 
claim for service connection for bilateral hearing loss.  He 
claimed that, during his military service, he spent 
approximately 18 months as a gunner on an 81 millimeter (mm) 
mortar.  The veteran alleged that this experience had exposed 
him to acoustic trauma from the mortar and enemy counter-
battery fire.  In support of his claim, the veteran submitted 
duplicate copies of his employee audiometric tests.  The RO 
denied this claim in a rating decision of December 1996.  

VA discharge summaries for periods of hospitalization in 
September and October 1996 were incorporated into the claims 
file in January 1997.  These hospitalization dealt with 
treatment of the veteran's genitourinary disorders.  It was 
mentioned that the veteran had a history of chronic low back 
pain and his diagnoses included this disability.

The veteran filed a notice of disagreement in January 1997 
with the RO's denial of service connection for bilateral 
hearing loss.  He claimed that he had received training on 
using mortars while in basic training during World War II.  
The veteran alleged that he had not been given hearing 
protection or training on how to protect his hearing.  He 
contended that his current hearing loss could have been 
caused by his exposure to acoustic trauma in basic training.  

VA medical records dated from May 1995 to November 1996 were 
associated with the veteran's claims file in February 1997.  
In an outpatient record of May 1995, the veteran claimed that 
he had sustained a back injury secondary to combat in May 
1945.  He currently complained of chronic low back pain and 
was assessed with the same.  The veteran was referred to 
rehabilitation medicine for consultation in June 1995, but 
failed to report for two different appointments.  On a 
medical history taken in September 1996, the veteran reported 
a history of chronic low back pain since 1985.  

In a supplemental statement of the case (SSOC) issued in May 
1997, the veteran was again informed that he had failed to 
submit the requisite new and material evidence needed to 
reopen his claim for service connection for a back 
disability.

The veteran was afforded another hearing on appeal in July 
1997.  He testified that he had spent 18 months in combat 
during World War II.  The veteran acknowledged that his 
bilateral hearing loss was first noted on an employee 
examination in the 1980's.  He claimed that, during an 
employee physical examination in 1950, the examiner had told 
him that he had a hearing loss.  The veteran asserted that 
this examination report was not available.  During his 
military service, the veteran noted that he was assigned to 
an 81 mm mortar.  He claimed that he had received acoustic 
trauma from mortar fire, rifle fire, tanks firing over his 
position and enemy artillery fire.  The veteran alleged that 
he had not noticed a hearing loss until after leaving the 
military.  He claimed that he had had "ringing" in his ears 
ever since his separation from the military.  The veteran 
testified that at times his head would "stop-up" and to 
relieve this problem he would have to hold his nostrils and 
blow air out.  After leaving the military, the veteran 
claimed that he had worked as a painter with a railroad.  He 
noted that this job exposed him to noise from passing trains 
and chipping metal with a hammer.  After this job, the 
veteran worked as a lineman with a power company which had 
virtually no noise exposure.  In 1950, the veteran started 
work with a petroleum company and was given a physical 
examination that revealed he had a hearing loss.  While 
working for this company, the veteran was first exposed to 
truck noise as a driver.  He was later given a promotion to 
an office job that had no noise exposure.  The veteran 
expressed his opinion that he had not been exposed to 
excessive noise levels since his separation from the 
military.  He reported that he had his hearing recently 
tested by a private hearing aid company.  The veteran 
acknowledged that this private technician had not expressed 
an opinion about the relationship between his current hearing 
loss and his military experiences.  However, he opined that 
he felt that his current hearing loss was the result of his 
acoustic trauma in the military.

In a SSOC issued in August 1997, the veteran was informed 
that his claim for service connection for bilateral hearing 
loss had again been denied.



II.  Service Connection for Bilateral Hearing Loss.


a.  Applicable Criteria.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1998).  An organic 
disease of the nervous system (sensorineural hearing loss) 
will be recognized as service connected, although not 
otherwise established as incurred in service, if manifested 
to a degree of 10 percent or more within one year of 
separation from active service.  38 C.F.R. §§ 3.307(a)(3), 
3.309(a) (1998).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military organization of the 
U. S. during a period of war, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998).  

Service connection for impaired hearing shall not be 
established unless hearing status meets pure tone and speech 
recognition criteria.  Impaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (1998).  

A claimant for benefits under a law administered by the 
Secretary of the VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  The 
Secretary has the duty to assist a claimant in developing 
facts pertinent to the claim if the claim is determined to be 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  Thus, the 
threshold question to be answered is whether the veteran has 
presented a well-grounded claim; that is, a claim which is 
plausible.  If he has not presented a well-grounded claim, 
his appeal must fail.  There is no duty to assist him further 
in the development of his claim, as any such additional 
development would be futile.  Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  

To sustain a well-grounded claim, the claimant must provide 
evidence demonstrating that the claim is plausible; mere 
allegation is insufficient.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  The determination of whether a claim is well 
grounded is legal in nature.  King v. Brown, 5 Vet. App. 19 
(1993).  A well-grounded claim is a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of 38 U.S.C.A. § 5107(a) (West 
1991).  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  To 
be well grounded, a claim must be accompanied by supportive 
evidence, and such evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  Where 
the determinative issue involves either medical etiology or a 
medical diagnosis, competent medical evidence is required to 
fulfill the well-grounded claim requirement of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Lathan v. Brown, 7 Vet. App.  359 
(1995).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence) and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
nexus requirement may be satisfied by a presumption that 
certain diseases manifesting themselves within certain 
prescribed periods are related to service.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Under 38 C.F.R. § 3.303(b) (1998), a 
well-grounded claim exists if competent evidence of 
continuity of symptomatology is of record (lay or medical 
evidence) and a nexus (medical evidence) is established 
between the post-service symptoms and a current disability.  
Savage v. Gober, 10 Vet. App. 488 (1997).  



b.  Analysis.

The veteran claims that he was involved in combat as a mortar 
gunner during World War II.  His service records corroborate 
this claim.  He further alleges that he was exposed to 
acoustic trauma as a result of his combat experiences.  Under 
the provisions of 38 U.S.C.A. § 1154(b), the Board concedes 
that the veteran was exposed to such acoustic trauma.  

It was the veteran's testimony that he currently has a 
bilateral hearing disability caused by his exposure to 
acoustic trauma during his combat experiences.  The veteran 
claimed that he first noticed this hearing loss after 
separating from the military.  His military separation 
examination of August 1946 found that his hearing acuity was 
normal.  

The veteran claimed that his current hearing loss was found 
on an employee physical examination in 1950 after accepting 
employment with a petroleum company.  It was alleged that the 
examiner informed the veteran that this hearing loss was the 
result of his acoustic trauma during his military service.  
He maintains that this physical examination is now 
unavailable.  

A physical examination report from this same petroleum 
company dated in November 1950 specifically noted that it was 
conducted "preplacement" and was not a periodic 
examination.  On his medical history, the veteran failed to 
report any hearing loss and his hearing was found to be 
normal on examination.  The veteran's subsequent employee 
physical examinations included the taking of a medical 
history.  From July 1956 to December 1980, the veteran 
specifically denied symptoms of hearing loss.  The veteran 
first reported noticing a hearing problem on a medical 
history taken in March 1981.  A bilateral hearing loss was 
noted on audiometric testing in June 1983, June 1984, and 
July 1985.  On physical examination in April 1985, the 
veteran was found to have abnormal hearing acuity.  None of 
the veteran's employee records contains an objective medical 
opinion that linked his bilateral hearing loss first found in 
the 1980's to his acoustic trauma in the military.  

As noted hereinabove, the Board acknowledges that the veteran 
was exposed to acoustic trauma during his military service.  
There is no competent evidence of record that has provided a 
nexus between his current bilateral hearing loss and his 
military experiences.  Thus, the veteran has failed to 
provide a well-grounded claim under the Caluza standard.  The 
veteran has expressed his own opinion that his current 
hearing loss was caused by his acoustic trauma during World 
War II.  This opinion does not establish the necessary 
medical nexus because the veteran, as a lay person, is not 
competent to make determinations regarding diagnosis or 
etiology.  Zang v. Brown, 8 Vet. App. 246 (1995); See also 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  

The veteran claimed that he first noticed his hearing loss 
after separation from the military service and that it has 
continually existed to the present time.  Even assuming that 
the veteran was attempting to place the incurrence of his 
current hearing loss within the presumptive one year period 
after his separation from active service, he has failed to 
provide a plausible nexus.  There is no evidence of record or 
in existence that the veteran can point to that would verify 
a hearing loss recognizable as 10 percent disabling under 
38 C.F.R., Part 4, within the first year after his separation 
from the military.  

On medical histories taken from July 1956 to March 1981, the 
veteran specifically denied any problems with his hearing.  
His claim that a physician told him he had a hearing loss on 
an unavailable employee physical at the time he was hired by 
a petroleum company in 1950 are contradicted by the 
contemporaneous evidence.  

The examination report of record dated in November 1950 
indicates that it was the examination given to the veteran in 
anticipation of his employment.  Not only does this report 
show that the veteran did not complain of acoustic trauma in 
the military, but that the examiner determined that his 
hearing acuity was normal.  This, in combination with the 
veteran's repeated specific denials of hearing problems for 
approximately 30 years, makes his current claims of 
continuity implausible.  Thus, the veteran has failed to 
submit plausible lay evidence of continuous hearing loss from 
the time of his military service to its objective finding in 
the early 1980's.  His claim is therefore not well grounded 
under the Savage test.  

Under these circumstances, the undersigned concludes that the 
veteran has not met his initial burden of submitting evidence 
of a well-grounded claim.  It is noted by the undersigned 
that the veteran's hearing acuity was tested by a private 
technician in 1997.  The veteran testified that this 
technician did not opine on a nexus between his current 
hearing loss and his military service.  Without such a nexus, 
this evidence is not pertinent to the determination of a 
well-grounded claim and would merely be cumulative of 
evidence showing a current hearing loss.  

In the absence of a well-grounded claim, there is no duty to 
assist the veteran further in the development of the claim.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  If a claim is not 
well-grounded, the Board does not have jurisdiction to 
adjudicate it.  Boeck v. Brown, 6 Vet. App. 14 (1993).  

Therefore, service connection for bilateral hearing loss is 
denied.  






III.  Whether New and Material Evidence has been Submitted to 
Reopen a Claim for Service Connection for a Back Disability.


a.  Applicable Criteria.

The RO's decision in October 1946 to deny service connection 
for a back disability was final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104(a), 20.302(a) (1998).  In order to 
reopen his claim, the veteran must present or secure new and 
material evidence with respect to the claim which has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991).  

New and material evidence is defined as evidence not 
previously submitted to the VA which bears directly and 
substantially upon the specific matter under consideration 
and is not cumulative or redundant of previously considered 
evidence.  This evidence, by itself or in connection with 
evidence previously assembled, must be so significant that it 
would be required to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).  

On attempts to reopen previously and finally denied claims, 
the VA must conduct a two-step analysis.  First, it must be 
determined whether the evidence presented or secured since 
the prior final denial of the claim is new and material when 
viewed in the context of all the evidence and when the 
credibility of the new evidence is presumed.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The first step of this analysis 
involves two questions:  1) Is the newly presented evidence 
"new", that is, not of record at the time of the last final 
disallowance of the claim and not merely cumulative of other 
evidence that was then of record; and, 2) Is it "probative" 
of the issues at hand, that is, each issue which was a 
specified basis for the last final disallowance.  Evans v. 
Brown, 9 Vet. App. 273 (1996); See also Hodge v. West, No. 
98-7017 (Fed. Cir., Sept. 16, 1998).  Affirmative answers to 
both questions are required for "new" evidence to be 
"material."  If the evidence is determined to be new and 
material, the VA must then review the new evidence in the 
context of all the evidence to determine whether the prior 
disposition of the claim should be altered.  Jones (McArthur) 
v. Derwinski, 1 Vet. App. 210, 215 (1991).  The VA is 
required to review all the evidence submitted by a claimant 
since the last final denial of a claim in order to determine 
whether a claim must be reopened and readjudicated on the 
merits.  Evans at 285; See also Glynn v. Brown, 6 Vet. App. 
523 (1994).  


b.  Analysis.

Initially, the Board notes that the veteran's last SSOC on 
the issue of whether he had submitted the requisite new and 
material evidence to reopen a claim of service connection for 
a back disability was sent to him in March 1997.  The veteran 
was afforded a subsequent hearing on appeal in July 1997.  
The only evidence presented at this hearing concerned the 
veteran's bilateral hearing loss.  Without additional 
pertinent evidence concerning the veteran's back 
disabilities, there was no authorized reason for the RO to 
issue a SSOC on this issue subsequent to the July 1997 
hearing testimony.  See 38 C.F.R. § 19.31 (1998).  Thus, all 
procedural requirements have been met by the RO and this 
issue is ready for appellate consideration.

The evidence before the RO in October 1946 consisted of the 
veteran's incomplete service medical records.  This included 
a medical history of a back injury in May 1946 and a 
subsequent separation examination that found no permanent 
back disability.

Subsequent to the October 1946 decision, the RO has received 
the following evidence.  The veteran's assertions that he had 
sustained a back injury in a jeep accident in April or May 
1945 that had resulted from a combat situation.  His 
testimony that he had complained of back pain to his military 
physicians while in service and had continually experienced 
this pain ever since leaving the military.  The veteran 
claimed that he had been diagnosed by x-ray study, possibly 
as early as 1946, with a ruptured disc in his thoracic spine.  
He asserted that his physician had told him he would have to 
live with this pain and there was nothing that medically 
could be done to correct it.  The veteran has opined that he 
currently has arthritis in his spine and that his back 
disorders were the result of his jeep accident in the 
military.  

The objective evidence received since October 1946 includes 
additional service medical records that fail to note any 
complaints or treatment for back pain.  A private thoracic 
spine x-ray study of 1953 that found slight scoliosis of the 
spine with convexity to the right.  Private treatment records 
from the late 1980's and early 1990's that diagnosed 
degenerative changes in his cervical and lumbar spine with 
chronic low back pain.  

The veteran's employee physical examinations from the 1950's 
affirmatively denied any prior injury to his back or current 
problems with his back.  In October 1966, a spinal disc 
problem was reported that had an onset in 1957.  There was a 
reported on-the-job low back injury in October 1974.  In 
December 1978, the veteran reported that he had sustained a 
back injury in 1976.  The veteran's employee physical 
examinations dated from 1950 to 1984 continually found his 
back, spine, and neurological system to be normal.    

A VA orthopedic examination of June 1993 found abnormalities 
with every area of the veteran's spine and provided an 
objective opinion that the reduced disc space in the lower 
thoracic and upper lumber spine "may" represent the 
residuals of a compression injury.  

The Board finds that the veteran has presented new evidence 
of a back disability.  The orthopedic examiner of June 1993 
specifically noted that the veteran's narrowed disc spaces in 
his spine may have been of a traumatic origin.  It is further 
determined that this evidence is probative for the reason 
service connection was denied in October 1946 and, therefore, 
is material.  The veteran has provided lay evidence that this 
back disability was incurred during his military service and 
has continually bothered him since that time.  The veteran's 
credibility is assumed under the analysis for the submission 
of new and material evidence.  Thus, the veteran has 
submitted the requisite new and material evidence needed to 
reopen his claim for service connection for a back 
disability.  


ORDER

As a well-grounded claim has not been submitted, service 
connection for a bilateral hearing loss is denied.  

New and material evidence having been submitted to reopen the 
claim of service connection for a low back disorder, the 
appeal is allowed, subject to the discussion hereinbelow.  



REMAND

As noted above, the veteran's claim for service connection 
for a back disability has been reopened.  It is further 
determined that further development of this claim is in 
order.  Specifically, the veteran should be given a VA 
orthopedic examination to determine if any of his current 
spine disorders are etiologically linked to his in-service 
back injury.  Also, further development of the veteran's 
post-military back injuries should be undertaken.  

The veteran also should be afforded an examination in order 
to determine the severity of the service-connected residuals 
of the left varicocelectomy.  

The veteran has claimed that he was exposed to some type of 
gas during his basic training with the U. S. Army that has 
resulted in a number of current disorders.  While he 
specifically noted that he has not claimed exposure to 
Mustard gas, he asserts that this gas was more toxic than 
just a temporary irritant like tear gas.  Because of the 
ambiguity of the claimed gas, the Board will apply the 
standards for adjudicating exposure to a vesicant agent 
outlined at 38 C.F.R. § 3.316 (1998).  

In Pearlman v. West, No. 97-825 (U.S. Vet. App. Oct 7, 1998), 
the Court held that when a veteran claims that he was exposed 
to a toxic gas during his military service, his claim is to 
be assumed to be well-grounded.  Based on this Court mandated 
assumption, additional development will need to be undertaken 
in the veteran's claim for service connection.  Specifically, 
the RO should contact the appropriate office of the U. S. 
Army to attempt to confirm his exposure to the claim gas.  
The veteran should also be afforded a VA examination to 
determine if a nexus exists between his claimed exposure and 
any currently identified disorder.  

Under the circumstances, the undersigned finds that further 
development is required, and the case is REMANDED to the RO 
for the following action.

1.  The RO should take appropriate steps 
to contact the veteran and request him to 
provide the names and addresses of all 
health care providers who have treated 
his respiratory and eye complaints that 
he has attributed to his exposure to 
toxic gas in the military and who have 
treated his back disability.  The veteran 
should be requested to sign and submit 
appropriate forms giving his consent for 
the release to the VA of any private 
medical records.  When the above 
requested information and consent forms 
are received, the RO should determine if 
contacting the listed physicians and/or 
facilities would result in duplication of 
previously conducted development.  If 
not, the RO should contact the 
appropriate facilities and/or physicians 
and request them to furnish legible 
copies of all records of treatment.  
Treatment records from any identified VA 
facility should also be obtained.  Once 
obtained, all records must be associated 
with the claims folder.

2.  The RO should also contact the 
veteran and inform him of the importance 
of submitting alternative evidence to 
corroborate his claim to exposure to 
toxic gas and/or a chronic back 
disability while in the military.  He 
should be requested to submit evidence 
such as contemporaneous private medical 
records, statements from fellow 
servicemembers, news clippings, 
contemporaneous letters home, etc.  The 
RO should also inform him that his 
failure to submit this type of evidence 
could have an adverse affect on his 
claims.  Any material received from the 
veteran must be associated with his 
claims file.

3.  The RO should take appropriate steps 
to contact the Commander, U. S. Army 
Chemical and Biological Defense Agency, 
Attn:  AMSCB-CIH, Aberdeen Proving 
Ground, Maryland  21010-5423, to 
ascertain whether the veteran was exposed 
to a mustard gas or other vesicant agent 
while stationed at Camp Blanding, 
Florida, between October and December 
1944.

4.  Following completion of the above 
development, the veteran should be 
afforded VA examinations to determine the 
nature of the claimed residuals of the 
exposure to vesicant agent.  Such tests 
as the examining physicians deem 
necessary should be performed.  The 
claims folder must be made available to 
the examining physicians prior to the 
examinations so that they may review 
pertinent aspects of the veteran's 
medical history. 

5.  The veteran also should be afforded 
an orthopedic examination in order to 
determine the nature and likely etiology 
of his claimed back disorder.  All 
indicated testing should be done in this 
regard.  Based on his/her review of the 
case the examiner should offer an opinion 
as to whether the veteran's current low 
back disability is etiologically related 
to his low back complaints and objective 
findings during his military service.  

6.  The veteran also should be afforded a 
VA examination to determine the severity 
of the service-connected residuals of the 
left varicocelectomy.  All indicated 
testing should be done in this regard.  
Detailed clinical findings should be 
reported in this regard.  

7.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all opinions requested, 
appropriate corrective action is to be 
implemented.

8.  Following completion of this action, 
the RO should include the following 
adjudication:  The RO should review the 
evidence and determine whether the 
veteran's claim for service connection 
for residuals of exposure to a vesicant 
agent may now be granted.  In regards to 
this issue, the RO should consider 
Pearlman v. West, No. 97-825 (U.S. Vet. 
App. Oct. 7, 1998), as it pertains to the 
issue of whether this claim is well-
grounded.  The RO should also determine 
if the veteran is entitled to service 
connection for a back disability.  If the 
RO's decisions on any of these issues 
remain adverse to the veteran, then a 
SSOC should be sent to him and his 
representative. They should be given an 
appropriate time in which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO's to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  

The veteran need take no further action until he is informed.  
The purpose of this REMAND is to obtain additional medical 
information and ensure the veteran's appellate rights.  No 
inference should be drawn regarding the final disposition of 
the claim as a result of this action.  




		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals


 





